Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021has been entered.
 
Claim Status
This office action is in response to papers filed 01/27/2021.  Claims 1, 3, 5, 7 and 9 have been amended; claim 2, newly cancelled.  No claim has been newly added.  Accordingly, claims 1, 3-5 and 7-10 are pending in the application and under consideration on the merits. 

Claim Rejections - 35 USC § 112 - New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim has been amended to recite the limitations for: “wherein the hydrophilic monomer comprises a double bond of acrylic acid or a derivative thereof, … styryl group or a derivative thereof, polyethylene glycol or a derivative thereof, vinyl group or a derivative thereof, allyl group or a derivative thereof”.  The instant specification is devoid of such description regarding styryl group or a derivative thereof, an allyl group or a derivative thereof.  The specification describes the term “hydrophilic monomer” in paragraph [12] on page 3, mentioning styryl group and allyl group. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations styryl group or a derivative thereof, an allyl group or a derivative thereof, as claimed. 
Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a hydrogel comprising styryl group or a derivative thereof, an allyl group or a derivative thereof, as claimed. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was 
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al ("Cleary”, US 20140371692 A1; published December 18, 2014) and Klein et al ("Klein”, US 20160175488 A1; published June 23, 2016). 
Applicant claims a composite material for promoting wound healing which comprises a hydrogel and a compound that promotes wound healing, wherein the hydrogel is a reaction product of components comprising hydrophilic monomers, a cross-linking agent, and a metal silicate, wherein the compound that promotes wound healing is distributed in the hydrogel, wherein the water content of the hydrogel is > 40%, wherein the hydrophilic monomer comprises a double bond of acrylic acid or a derivative thereof, …, and the hydrogel is formed by polymerization of the hydrophilic monomers.

For examining purpose, the sentences “hydrogel is a reaction product of …” is interpreted as a polymerized product of any of the Markush group monomers in claim 1; the compound that promotes wound healing in claim 9 is interpreted as any silicate   Also, based on the instant disclosure, the term "metal silicate" as used herein is a generic term for compounds composed of silicon, oxygen and metal elements. 
The claims are directed to a composition.  Any prior art composition having the same ingredients would be relevant to the patentability of the instant claim, even if not intended as an wound healing because “intent” is not an element of patentability of a composition.
Cleary is directed to hydrogel compositions (title), indicating that a preferred use of the hydrogel compositions is in wound dressings (abstract). Cleary teaches that the polymer in crosslinked form (implying the limitations of hydrophilic monomers and the cross-linking agent in the instant claim 1), by admixing a monomeric precursor to the polymer with multifunctional comonomer and copolymerizing. Examples of monomeric precursors and corresponding polymeric products are N-vinyl amide precursors for a poly(N-vinyl amide) product; N-alkylacrylamides for a poly(N-alkylacrylamide) product; acrylic acid for a polyacrylic acid product; methacrylic acid for a polymethacrylic acid product; acrylonitrile for a poly(acrylonitrilc) product; and N-vinyl pyrrolidone (NVP) for a poly(vinylpyrrolidone) (PVP) product and crosslinking agents such as substituted and unsubstituted divinyl benzene ([0138], read on the limitation of crosslinker in the instant claim 4).  Additionally, Cleary teaches that absorbent fillers include microcrystalline cellulose, colloidal silica, titanium oxide, magnesium silicate, magnesium aluminum silicate, etc.  ([0079], read on the limitation of the metal silicate backing layer and a body-facing skin contact adhesive layer laminated thereto, wherein a hydrogel composition of the invention is present as a film on an interior region of the body-contacting surface of the skin contact adhesive layer ([0028], [0155], and FIG. 3, read on the limitations of hydrogel in the instant claim 1 and the layers in the instant claim 10).  Cleary further teaches that the discontinuous hydrophilic phase is composed of a crosslinked hydrophilic polymer (e.g. crosslinked sodium carboxymethyl cellulose), presenting approximately 25 wt. % to 65 wt. % of the overall composition (abstract, [0012], and [0013], and the weight percent in the instant claim 3).  In addition, Cleary teaches that the layers and shapes of the wound dressings in FIG. 1 to 6 (read on the limitations of hydrogel in the instant claim 10).
Cleary does not expressly teach the content of water in the hydrogel.  This deficiency is cured by Klein.
Klein is directed to low friction hydrogels and hydrogel-containing composite materials (title).  Klein teaches that a hydrogel is composed of a three-dimensional fibrous network containing up to 99.9% water ([0010], read on the limitation of the water content in the instant claim 1).  Klein also teaches that, according to some of any of the embodiments of the present invention, the water content of the hydrogel when fully hydrated ranges from 30% to 99% by weight of the total weight of the composition ([0076], encompassing the content of water in the instant claim 1).  Klein further teaches that the crosslinking agent is selected from the group consisting of poly(ethylene glycoln dimethacrylate (EGDMA), polyethylene oxide dimethacrylate polyethylene oxide dimethacrylate, N,N'-methylenebisacrylamide (MBA o), N,N'-methylenebis(2-methylacrylamide), methylene diacrylate, etc. ([0062], read on the limitation of higher than 0.2 molar percent; according to some of the embodiments,  the degree of crosslinking of the hydrogel is 0.2 molar percent or lower ([0028] and [0029], implying the limitation of the instant claim 5). Furthermore, Klein teaches that, according to some embodiments of the present invention, may contain macromolecular polymeric and/or fibrous elements  include polycaprolactone, gelatin, gelatin methacrylate, alginate, alginate methacrylate, chitosan, chitosan methacrylate, glycol chitosan, glycol chitosan methacrylate, hyaluronic acid (HA), etc. ([0155] , read on the limitation of a compound that promotes wound healing the instant claim 8). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the water content, the amount of crosslinking agent or chitosan taught by Klein as the particular options to be incorporated into wound dressings of Cleary because all of the particular options identified by Klein are predictable solutions to the problem of hydrogels, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 
Regarding the specific weight in claims 1 (water content), 3 (an amount of monomer), 5 (an amount of crossing linking agent), 7 (an amount of silicate), and 9 (an amount of the compound that promotes wound healing), the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, the general conditions of various wound dressing or superabsorbent have been taught by Dhivya and Hillebrecht. It would have been obvious to find the optimum or 

Response to arguments
Applicant’s arguments filed 01/27/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Applicant's argument against Hillebrecht is moot because Hillebrecht is no longer a reference. 
Applicant argues that Cleary aims to provide a hydrogel-containing composition having hydrophobic polymer and/or hydrophilic polymer.  Applicant also argues that, unlike Cleary, the hydrogel of the present invention is tailored to have high water content (>40%) and a compound that promotes wound healing to accelerate wound healing.
In response to applicant's arguments, as set forth in the rejection above,  claim 1 uses the open-ended transitional phrase “comprises”.  Thus, it allows for the presence of additional unrecited components (e.g. hydrophobic polymer).  The water content of a hydrogel is known, and also adjustable based on the teachings of Klein.
In conclusion, the invention, as w hole, is prima facie obvious over the cited references. 

CONCLUSION 
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/
Primary Examiner, Art Unit 1617